Citation Nr: 0017309	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-51 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

The appeal arises from the August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying service connection for bilateral 
defective hearing. 

In the course of appeal the veteran testified at a hearing 
before the undersigned Board member at the RO in September 
1998.  A transcript of that hearing is included in the claims 
folder. 


REMAND

The veteran contends that his bilateral defective hearing 
developed in service. 

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

At the veteran's service entrance examination in January 
1946, the right and left ears were both normal upon 
examination, and hearing was 15/15 in each ear.  

At an examination in service in July 1947 the veteran 
reported that his hearing was excellent.
 
The veteran's service medical records contain no records of 
complaints, treatment, or diagnosis of defective hearing.  

The veteran's service discharge examination in November 1947 
indicated that the veteran could hear a watch from 40 inches 
with each ear, could hear a coin click from twenty feet with 
each ear, scored 15/15 for both whispered and spoken voice 
with each ear, and scored 15/15 for binaural hearing of 
spoken voice.  It was specifically indicated that no diseases 
or defects of hearing were then noted.  

In a May 1993 letter by N. Cohen, M.D., it was stated that he 
had seen the veteran in consultation on April 26, 1993, 
whereupon he had found that the veteran had otitis externa, 
for which he prescribed Vosol.  He also noted the veteran had 
bilateral hearing loss, for which he suggested that the 
veteran be evaluated for a hearing aid.  The claims folder 
also contains the treatment records from visits with Dr. 
Cohen in April 1993 and June 1993, with an accompanying April 
1993 audiometric examination report.  The audiological 
examiner found pure tone thresholds, in decibels, in 
pertinent part as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
70
95
105
LEFT
15
40
75
80
85

ANSI speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 68 percent in the left 
ear.  The audiologist assessed mild to profound sensorineural 
hearing loss bilaterally, more so in the left ear than the 
right, with asymmetry noted. 

The veteran was afforded a VA audiometric examination in 
August 1996.  He complained of difficulty understanding 
speech, beginning in service and gradually worsening since 
that time.  Upon authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
45
70
95
105
78
LEFT
20
45
85
90
90
77

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  
The examiner assessed moderate to moderately severe to 
profound sensorineural hearing loss in the right ear, and 
moderate to severe sensorineural hearing loss in the left 
ear.  

The veteran testified before the undersigned Board member at 
the RO in September 1998.  At that hearing, the veteran 
informed that he served between 1946 and 1947 in the U.S. 
Navy, but he did not engage in combat with the enemy and he 
was not stationed aboard ships.  He explained that beginning 
in basic training in Great Lakes, Illinois, he developed 
tinnitus which he described as a muffled sound in his right 
ear, with associated difficulty hearing.  He testified that 
he sought treatment on multiple occasions for that persistent 
condition during basic training, and as a result he was 
assigned limited training and given duties in Naval hospitals 
stateside for the duration of his period of service.  He 
testified that he was exposed to some loud noises in basic 
training, including the cannon that went off every morning in 
Great Lakes, and gunfire when on the rifle range.  He could 
not, however, recall specific instances of acoustic trauma 
during service.  He testified that after service he worked as 
a pharmaceuticals salesperson, and that he had not been 
exposed to acoustic trauma since service.  He testified that 
he was first seen medically for his defective hearing in 
approximately 1979, but that he did not recall the name of 
the person who then examined him.  He testified that he was 
last seen for his defective hearing in approximately 1993, by 
Dr. N. Cohen from Columbia Presbyterian.  He testified that 
Dr. Cohen had told him that his defective hearing was related 
to his period of service.  

At the hearing, the undersigned Board member stated that 
inquiry would be made to Dr. N. Cohen regarding his opinion 
as to the etiology of the veteran's bilateral defective 
hearing. (Hearing Transcript, p. 14.)  To that end, at the 
conclusion of the hearing the veteran provided an 
authorization to obtain any further information or records 
from Dr. Cohen. 

In Robinette v. Brown, 8 Vet. App. 69 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA's duty to assist the claimant includes, in appropriate 
circumstances, the gathering of pertinent evidence whose 
existence is indicated in the record.  In this case, inquiry 
to Dr. Noel Cohen regarding the etiology of the veteran's 
bilateral defective hearing, is appropriate.  The Board 
considers the claim of entitlement to service connection for 
bilateral defective hearing to be potentially well grounded.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should make inquiry to Dr. 
Noel Cohen, M.D., as to whether he has 
any opinion as to the etiology of the 
veteran's bilateral defective hearing, 
and if so to provide such an opinion, in 
particular whether the physician believes 
the veteran's current bilateral defective 
hearing to be related to the veteran's 
period of service.  Any response received 
should be associated with the claims 
folder. 

2.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral 
defective hearing.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


